
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 944
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2011
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To eliminate an unused lighthouse
		  reservation, provide management consistency by incorporating the rocks and
		  small islands along the coast of Orange County, California, into the California
		  Coastal National Monument managed by the Bureau of Land Management, and meet
		  the original Congressional intent of preserving Orange County’s rocks and small
		  islands, and for other purposes.
	
	
		1.Preservation of rocks and
			 small islands along the coast of Orange County, California
			(a)California
			 Coastal National MonumentThe Act of February 18, 1931, entitled
			 An Act to reserve for public use rocks, pinnacles, reefs, and small
			 islands along the seacoast of Orange County, California is amended by
			 striking temporarily reserved and all that follows through
			 United States and inserting part of the California
			 Coastal National Monument and shall be administered as such.
			(b)Repeal of
			 ReservationSection 31 of the Act of May 28, 1935, entitled
			 An Act to authorize the Secretary of Commerce to dispose of certain
			 lighthouse reservations, and for other purposes is hereby
			 repealed.
			
	
		
			Passed the House of
			 Representatives December 7, 2011.
			Karen L. Haas,
			Clerk.
		
	
